Title: To Thomas Jefferson from William Small, 23 July 1807
From: Small, William
To: Jefferson, Thomas


                        
                            Sir
                     
                            Navy Yard July 23d 1807
                        
                        Imploy’d when the servant called in fixing The tube (or female screw) to the rack work to anticipate your
                            wish, having heard of the Telescope, Orrery &c being at the
                            Navy office prior—Am sory I could not detain the servt. & horse
                            without permission till finished, which short time would do, as every thing is ready to attach—I will have the honor of
                            finishing & simplifying the small business so soon as you have made the comparitive trial—I expect the new one has the
                            advantage. I have the
                  Honor to be Sir Yours Respectivly
                        
                            Willm Small
                     
                        
                    